MEMORANDUM **
Gary Daniel Christenson appeals the 63-month sentence imposed following his guilty plea conviction for multiple counts of bank robbery in violation of 18 U.S.C. § 213. We have jurisdiction pursuant to 18 U.S.C. § 3742 and 28 U.S.C. § 1291, and we affirm.
Christenson contends that the district court erred by finding that he possessed a dangerous weapon during the commission of the July 16, 2001 robbery. We review the district court’s interpretation and application of the Sentencing Guidelines de novo, and the factual findings underlying its sentencing decision for clear error. United States v. Charlesworth, 217 F.3d 1155, 1157-58 (9th Cir.2000). The district court did not clearly err by enhancing Christenson’s sentence pursuant to U.S.S.G § 2B3.1(b)(2)(E) because the preponderance of the evidence supports the district court’s finding that Christenson possessed a dangerous weapon at the time of the robbery. See id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.